IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-14-00126-CR

MANUEL LUZ ALEMAN,
                                                             Appellant
v.

THE STATE OF TEXAS,
                                                             Appellee



                           From the 54th District Court
                            McLennan County, Texas
                           Trial Court No. 2013-1252-C2


                           MEMORANDUM OPINION


       Appellant Manuel Luz Aleman entered an open plea of guilty to the offense of

possession of a controlled substance, namely, cocaine, in an amount of one gram or

more, but less than four grams. A jury assessed his punishment, enhanced by a prior

felony conviction, at twelve years’ imprisonment. Aleman appealed.

       Aleman’s appointed appellate counsel has filed a motion to withdraw and an

Anders brief, asserting that he has diligently reviewed the appellate record and that, in

his opinion, the appeal is frivolous. See Anders v. California, 386 U.S. 738, 87 S. Ct. 1396,
18 L. Ed. 2d 493 (1967). Although informed of his right to do so, Aleman did not file a

pro se response to the Anders brief.

       In an Anders case, we must, “after a full examination of all the proceedings, …

decide whether the case is wholly frivolous.” Id. at 744, 87 S.Ct. at 1400; accord Stafford v.

State, 813 S.W.2d 503, 509-11 (Tex. Crim. App. 1991). An appeal is “wholly frivolous” or

“without merit” when it “lacks any basis in law or fact.” McCoy v. Court of Appeals, 486
U.S. 429, 439 n.10, 108 S. Ct. 1895, 1902 n.10, 100 L. Ed. 2d 440 (1988). We have conducted

an independent review of the record, and because we find this appeal to be wholly

frivolous, we affirm the judgment.

       We grant appointed counsel’s motion to withdraw from representation of

Aleman. Notwithstanding this grant, appointed counsel must send Aleman a copy of

our decision, notify him of his right to file a pro se petition for discretionary review, and

send this Court a letter certifying counsel’s compliance with Texas Rule of Appellate

Procedure 48.4. TEX. R. APP. P. 48.4; see also Ex parte Owens, 206 S.W.3d 670, 673-74 (Tex.

Crim. App. 2006).




                                                  REX D. DAVIS
                                                  Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Affirmed
Opinion delivered and filed October 16, 2014
Do not publish
[CR25]

Aleman v. State                                                                         Page 2
Aleman v. State   Page 3